Title: From John Adams to François Adriaan Van der Kemp, 18 February 1783
From: Adams, John
To: Kemp, François Adriaan Van der


Dear Sir
Paris Feb. 18. 1783

The Bearer of this, Dr. John Wheelock, is President of an Institution in America, which is founded upon good Principles and deserves Encouragement. If you will give him Leave he will explain to you his Errand to Europe, and if you think there is any Prospect of his Success, I should be obliged to you for any Advice you may give him.
I am impatient to get back to Holland where I hope to have the pleasure of a little more Conversation upon the Times. remember me most respectfully and affectionately to our Friend in Overyssel, the Baron de Poll.
With much Esteem & Respect, / Your most obedient servant
John Adams
